Citation Nr: 1715554	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include as a qualifying chronic disability for purposes of 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army National Guard from February to May 1985, May 2000 to January 2001, and January 2003 to June 2004, including service in Iraq (within the Southwest Asia Theater of Operations) from May 2003 to April 2004.  

These matters were previously remanded by the Board in October 2014 for additional development; as such development has now been completed, the matters are properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran had previously appealed his claims of entitlement to service connection for a skin disorder and a sleep disorder; however, as these claims were fully granted in December 2016 decision, they are no longer before the Board.  

The issues of entitlement to service connection for cervical pain, dorsal pain, right shoulder pain, and severe muscle spasms have been raised by the record in the Veteran's January 2017 submission of VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, but as these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran had active service in Iraq (within the Southwest Asia Theater of Operations) during the Persian Gulf War from May 2003 to April 2004.  

2.  The Veteran has not been diagnosed with irritable bowel syndrome (IBS) or a functional GI disorder at any time during the pendency of the appeal.  

3.  A chronic GI disorder did not have onset during active service and is not otherwise etiologically related to active service.  

4.  A chronic lumbar spine disorder did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  A GI disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).  

2.  A lumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the service personnel records including the DD-214 confirm the Veteran's service during the Persian Gulf War in Iraq, within the Southwest Asia Theater of operations, from May 2003 to April 2004.  Accordingly, he is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if he is found to have a qualifying chronic disability.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, and functional GI disorders.  38 C.F.R. § 3.317 (a)(2)(i)(A)-(B).  The regulation clarifies that functional GI disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the GI tract.  

Specific functional GI disorders include, but are not limited to, IBS, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  A diagnosis of specific functional GI disorders is made in accordance with established medical principles, which generally require symptoms onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  

Parenthetically, effective August 15, 2011, VA amended 38 C.F.R. § 3.317(a)(2)(i)(B)(3) to replace "irritable bowel syndrome" with "functional gastrointestinal disorders (excluding structural gastrointestinal diseases)."  See 76 Fed. Reg. 41696-41698.  The amendment is applicable to claims pending before, filed with, or remanded to VA, on or after August 15, 2011; therefore, the amended regulations for functional GI disorders apply to the present claim.  

With claims based on 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Gastrointestinal Disorder

Service treatment records do not show complaints, treatment, or diagnosis of a GI disorder.  Multiple physical examinations document normal relevant clinical evaluations without noted GI defects or diagnoses, and within concurrent reports of medical history, the Veteran repeatedly denied relevant symptoms including frequent indigestion and stomach, liver, or intestinal trouble.  Therefore, a chronic GI disorder was not shown in the service treatment records.

In a post-service February 2005 VA General Medical examination, no GI signs or symptoms were noted nor did the Veteran report any GI complaints.  VA treatment records from August 2005 are negative for GI complaints.  In August 2007, he reported GI symptoms including persistent gastritis.  

In a January 2012 VA examination, the Veteran reported that he developed abdominal discomfort and heartburn during active service.  He stated that he drank a  lot of coffee during his deployment and noted that his symptoms had continued since that time.  Following a review of the claims file and a physical examination, the examiner diagnosed clinical dyspepsia, which was not caused by, or the result of any specific exposure during the Veteran's active service in Southwest Asia.  The examiner noted that service treatment records were silent for the claimed condition.  Additionally, there was no medical evidence or literature supporting an etiological link between clinical dyspepsia and exposure to fumes, dust, or smoke.  

In a February 2015 VA examination, the Veteran reported that for several years he experienced epigastric pain and a bloating sensation after meals, which he attributed to drinking lots of coffee during active service.  Following a review of the claims file and a physical examination, the examiner diagnosed clinical gastritis, which the examiner noted wass a disease with a clear and specific etiology that was not caused by or a result of a specific exposure event experienced by the Veteran during active service in Southwest Asia.  

The examiner stated that there is no evidence in medical literature of a direct etiologic relation between gastritis and previous exposure to environmental hazards to which the Veteran may have been exposed during his deployment in Southwest Asia.  Additionally, the examiner concluded that the Veteran's clinical gastritis was less likely as not incurred during active service as his available service treatment records did not document complaints, diagnosis, or treatment related to gastritis.  

Most recently, in July 2016, VA obtained an addendum medical opinion regarding the Veteran's claim.  The clinician opined that the Veteran's claimed condition was less likely than not related to active service.  The clinician specifically acknowledged the Veteran's lay statements regarding GI symptoms which had onset during active service and continued since that time; however, the examiner noted that such complaints were not corroborated by the available service treatment records, which do not document any complaints, diagnosis, or treatment related to gastritis.  Additionally, the clinician noted that VA treatment records documented several VA treatment records within a year from the Veteran's discharge from active service that likewise do not document any complaints, treatment, or diagnosis related to gastritis, which made it less likely that clinical gastritis had its onset during active service.  

After a review of the relevant evidence of record, including as discussed above, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a GI disorder.  

As an initial matter, the Veteran has been diagnosed with GI disorders including clinical dyspepsia and clinical gastritis.  As such disorders are distinctly diagnosed, they do not meet the definitely of a qualifying chronic disability based upon undiagnosed illness.  See 38 U.S.C.A. § 1117; see also 38 C.F.R. § 3.317.  Moreover, there is not probative evidence that the Veteran's diagnoses are medically unexplained chronic multisymptom illnesses such as irritable bowel syndrome or a functional GI disorder so as to warrant presumptive service connection for a qualifying chronic disability. 

Next, while the record is clear that the Veteran has a current GI disorder, service treatment records do not otherwise document that a chronic GI disorder had its onset during active service.  

The earliest relevant post-service treatment records documenting the Veteran's complaint of persistent gastritis was in August 2007, some three years after discharge.  Moreover, it is probative that a February 2005 VA General Medical examination does not reflect a diagnosed GI disorder nor did the Veteran report GI symptoms at that time.  Further, VA treatment records from August 2005 are negative for GI signs or symptoms during a review of systems.  

Significantly, there is no competent medical evidence which weigh in favor of the claim.  Rather, VA examinations and/or opinions from January 2012, February 2015, and July 2016 document that the claimed GI disorder was less likely as not related to active service, to include exposure during active service in Southwest Asia.  Most recently, the July 2016 VA examiner specifically considered the Veteran's lay statements regarding GI symptoms which had onset during active service and continued since that time; however, the examiner noted that such complaints were not corroborated by the available service treatment records, which do not document any complaints, diagnosis, or treatment related to gastritis.  

Additionally, the examiner noted that VA treatment records documented several VA treatment records within a year from the Veteran's discharge from active service that likewise do not document any complaints, treatment, or diagnosis related to gastritis.  When read together and considered as a whole, especially in light of the July 2016 addendum opinion, the VA opinions of record are highly probative evidence which weighs against the Veteran's claim.  

The Veteran's lay statements are probative evidence insofar as they report his observable symptoms, including abdominal discomfort, heartburn, epigastric pain, and a bloating sensation.  See Layno, 6 Vet. App. 465.  However, to the extent that such statements assert a nexus between his current GI disorder and active service, they are afforded lesser probative value, as he is not shown to possess medical expertise in order to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  

Additionally, to the extent that the lay statements of record assert that the Veteran's GI disorder first had onset during active service and have been continuous therefrom, such statements are afforded lesser probative value when compared to the additional evidence of record, including service treatment records which do not document any related complaints and post-service medical records which document a February 2005 VA General Medical examination wherein no GI condition was reported or diagnosed, and the first documented complaint of stable low back pain in August 2007, over three years following discharge from active service.  

Therefore, the preponderance of the evidence is against the claim of entitlement to service connection for a GI disorder.  As such, there is no reasonable doubt to be resolved, and the appeal is denied.  

Lumbar Spine Disorder

Service treatment records do not show complaints, treatment, or diagnosis of a lumbar spine disorder.  Multiple physical examinations document normal relevant clinical evaluations without noted lumbar spine defects or diagnoses, and within concurrent reports of medical history, the Veteran repeatedly denied relevant symptoms including recurrent back pain or any back injury.  

In a post-service February 2005 VA General Medical examination, no lumbar spine signs or symptoms were noted nor did the Veteran report any complaints regarding a lumbar spine condition.  Subsequent VA treatment records from August 2005 document that the Veteran complained of low back pain which was noted to be stable, without resulting limitation.  

Private treatment records from August 2007 document treatment for the Veteran's back condition; he reported relevant history including a childhood fall and a 2005 (post-service) motor vehicle accident.  A February 2008 buddy statement reports that the Veteran complained of back pain following an incident in August 2003 (in-service) when his vehicle ran over a barricade.  

In a December 2008 VA examination, the Veteran reported that he developed low back pain following a 2003 incident when his troop carrier vehicle hit and jumped over a barricade, causing him to hit the floor of the vehicle very hard.  The examiner noted a diagnosis of lumbar spondylosis, as shown by diagnostic imaging, with straightening as seen in paravertebral muscle spasm.  Following a review of the claims file, the examiner stated that there was no evidence of a back disorder documented within service treatment records.  

Private chiropractic treatment records from January 2011 reflect that the Veteran had been seen in 2007 with complaints including lumbar pain.  The chiropractor diagnosed lumber vertebral subluxation aggravated by severe muscle spasms and disc degeneration, and stated that the Veteran had an injury where he fell during active service that caused his lumbar condition.  Additional private treatment records from December 2016 document a history of low back pain and mild spondylosis more prominent in the lumbar spine, without fracture or subluxation.  

In a February 2015 VA examination, the Veteran reported that he developed low back pain following an in-service incident when he was in a vehicle that hit and jumped over a barricade which caused him to hit the floor of the vehicle very hard.  He further stated that he did not go to sick call at the time.  Additionally, he noted ongoing, constant lower back pain which required ongoing treatment by a private chiropractor.  

The examiner opined that the Veteran's diagnosed degenerative arthritis and spondylosis of the lumbar spine were less likely than not related to active service.  The examiner noted that service treatment records were silent for complaints, treatment, or diagnosis of a back condition during active service or within a year of discharge from active service.  He reflected that the Veteran began complaining of a back condition several years after active service, but concluded that the current x-ray findings were consistent with degenerative changes which were an expected change related to the normal process of aging.  

In July 2016, the same examiner rendered an addendum opinion which similarly concluded that the Veteran's claimed back condition was less likely than not related to active service.  The examiner noted careful review of the claims file, including service treatment records and lay evidence including buddy statements.  Significantly, the examiner acknowledged the Veteran's reported in-service injury and noted that the Veteran went to sick call following the reported incident in August 2003 for other conditions unrelated to his claimed back condition.  Additionally, the Veteran first began complaining of a back condition several years after his service.  Finally, the examiner again concluded that the Veteran's current x-ray findings were consistent with degenerative changes related to the normal process of aging.  

After a review of the relevant evidence of record, including as discussed above, the preponderance of evidence weighs against the claim of entitlement to service connection for a lumbar spine disorder.  

While the record is clear that the Veteran has a current lumbar spine disorder, service treatment records do not document that a chronic lumbar spine disorder had its onset during active service.  The Board has weighed the Veteran's statement and that of a service buddy reporting that he first experienced back pain following an August 2003 in-service injury again the contemporaneous service treatment records that do not document his complaints, related treatment, or diagnosis of a chronic lumbar disorder either in-service or for several years after discharge.  

As discussed in the July 2016 VA addendum opinion, the Veteran was seen at sick call following the reported in-service incident for other conditions unrelated to his claimed back condition.  Moreover, post-service treatment records do not document the onset of arthritis of the lumbar spine within one year of discharge from active service so as to warrant presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

The earliest relevant post-service treatment records documenting the Veteran's complaint of low back pain are from August 2005, when he complained of low back pain which was noted to be stable, without resulting limitation.  The Board finds it probative that a February 2005 VA General Medical examination conducted earlier that year did not document a lumbar spine disorder or the Veteran's report of back pain or related symptoms.  

The evidence includes differing opinions as to whether the Veteran's low back disorder is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

To that end, the Board has weighed the January 2011 private chiropractic treatment records which opined that the Veteran's low back disorders were related to an in-service fall against the VA examinations and/or opinions from December 2008, February 2015, and July 2016 that consistently document that it was less likely as not that the Veteran's current lumbar spine disorder was related to active service and places more probative value on the various VA examinations and opinions.

Of note, the January 2011 opinion appears to be based on statement made by the Veteran and not a review of the file.  Further, it also appears to be based on an inaccurate factual premise as the Veteran has reported that his in-service back disorder was due to a motor vehicle accident, not a fall.  On the other hand, the VA examinations were based upon a thorough review of service treatment records which did not document a chronic lumbar spine disorder in service and post-service treatment records which did not document arthritis within one year of service discharge.  

Additionally, after considering the lay evidence of record regarding the reported in-service back injury, a VA examiner concluded in both February 2015 and July 2016 that the Veteran's current back condition was consistent with degenerative changes of the spine related to the normal process of aging.  When read together and considered as a whole, especially in light of the July 2016 addendum opinion, the VA opinions of record are highly probative evidence which weighs against the Veteran's claim.  

The lay evidence of record, including the Veteran's own statements and the buddy statements of record, are probative evidence insofar as they report the Veteran's observable symptoms, including back pain.  However, to the extent that such statements assert a nexus between the current lumbar spine disorder and active service, they are afforded little probative value, as neither the Veteran nor his fellow soldier is shown to possess medical expertise in order to render such an opinion.  

Additionally, to the extent that the lay statements of record assert that the Veteran's lumbar spine disorder first had its onset during active service and have been continuous therefrom, such statements are afforded lesser probative value when compared to the additional evidence of record, including service treatment records which do not document any related complaints even when the Veteran was seen for unrelated complaints following the reported August 2003 in-service injury, and post-service medical records which document a February 2005 VA General Medical examination wherein no lumbar spine condition was reported or diagnosed, and the first documented complaint of stable low back pain in August 2005, over one year following discharge from active service.  

Therefore, the preponderance of the evidence is against the claim of service connection for a lumbar spine disorder.  As such, there is no reasonable doubt to be resolved, and the appeal is denied.  

With respect to the Veteran's appeals, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Service connection for a GI disorder is denied.  

Service connection for a lumbar spine disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


